DETAILED ACTION

Status of the Claims
The following is a Final Office Action in response to amendments and remarks filed 28 October 2021.
Claims 1-3, 6, and 10-20 have been amended.
Claims 1-20 are pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Note
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.

Response to Arguments
Applicants’ arguments filed 28 October 2021 have been fully considered but are not persuasive.  
As an initial note, Applicants’ arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing 
Applicants’ amendments and remarks regarding the claim objections and §112 rejections have been fully considered and in light of the amendments, are persuasive and the objected and rejections have been withdrawn.
Applicants’ again argue that the combination of Frank and Lee fail to teach a social media that can identify and associate images food dishes and related parameters such as similar dishes restaurants, people or friends who like the same food; however the Examiner respectfully disagrees.  Frank discusses the ability to “In yet another example, at least some of the information is provided by a software agent that monitors the belongings of a user. In still another example, at least some of the information is provided by analyzing the environment in which a user is in (e.g., image analysis and/or sound analysis). Optionally, image analysis may be used to gain specific characteristics of an experience. For example, a system of Noronha et al., described in “Platemate: crowdsourcing nutritional analysis from food photographs” in Proceedings of the 24th annual ACM symposium on User interface software and technology (2011), enables a user to identify and receive nutritional information involving food the user is about to eat based on images of the food (Frank ¶505)” whereby “The term “feature values” is typically used herein to represent data that may be provided to a machine learning-based predictor. Thus, a description of an event may be converted to feature values in order to be used to identify events, as described in this section. Typically, but necessarily, feature values may be data that can be represented as a vector of numerical values (e.g., integer or real values), with each position in the vector corresponding to a certain feature. However, in some embodiments, feature values may include other types of data, such as text, images, and/or other digitally stored information.  Given an unlabeled sample, the event annotator may assign the unlabeled sample one or more corresponding labels, each label identifying an experience the user had. Optionally, the event annotator may provide values corresponding to the confidence and/or probability that the user had the experiences identified by at least some of the one or more labels (Frank ¶518-¶519)” and “Such information may come from various sources, such as billing transactions and/or a camera-based system that utilizes image processing to identify food and drinks the user consumes from images taken by a camera mounted on the user and/or in the vicinity of the user (Frank ¶780).”  This clearly reads upon the aspects of having the social network be capable of not only identifying the food in an image (label of the feature) but to be able to obtain the nutritional aspects i.e. related parameters.  As such the rejection was not withdrawn.
The Examiner notes that a “traverse” is a denial of an opposing party’s allegations of fact.1  The Examiner respectfully submits that Applicants’ arguments and comments do not appear to traverse what Examiner regards as knowledge that would have been generally available to one of ordinary skill in the art at the time the invention was made.  Even if one were to interpret Applicants’ arguments and comments as constituting a traverse, Applicants’ arguments and comments do not appear to constitute an adequate traverse because Applicant has not specifically pointed out the supposed errors in the Examiner's action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art.  27 CFR 1.104(d)(2), MPEP 707.07(a).  An adequate traverse must contain adequate information or argument to create on its face a reasonable doubt regarding the circumstances justifying Examiner’s notice of what is well known to one of ordinary skill in the art.  In re Boon, 439 F.2d 724, 728, 169 USPQ 231, 234 (CCPA1971).
If Applicants do not seasonably traverse the well-known statement during examination, then the object of the well-known statement is taken to be admitted prior art. In re Chevenard, 139 F.2d 71, 60 USPQ 239 (CCPA 1943).  MPEP 2144.03 Reliance on Common Knowledge in the Art or "Well Known" 
a plurality of gateway interfaces configured to connect said plurality of users to said network; and a plurality of security firewalls configured to protect said computing engine from malwares and unwanted contents.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to arguments in reference to any depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by the Applicants in regards to distinctly and specifically pointing out the supposed errors in the Examiner's prior office action (37 CFR 1.111). The Examiner asserts that the Applicants only argue that the dependent claims should be allowable because the independent claims are unobvious and patentable over the prior art.

		
Claim Rejections - 35 USC § 112(b), or 35 USC §112(pre-AIA ), second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “wherein said input food dishes comprise voice descriptions, and text descriptions” which is vague and unclear as to how an image of a food input is able to further comprise voice descriptions and text descriptions and thus renders the claim indefinite. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3, 10, 11, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frank et al. (US PG Pub. 2016/01711514 further in view of Lee et al. (US PG Pub. 2014/0211044) and Anderson et al. (US PG Pub. 2012/0190386).

As per claim 1, Frank discloses a system for operating a food socio-touristic media platform, comprising (some of the embodiments may be practiced in the form of a service, such as infrastructure as a service (IaaS), platform as a service (PaaS), software as a service (SaaS), and/or network as a service (NaaS), Frank ¶1726; activity, social interaction, ¶413-¶418, ¶585-¶587 and ¶635; software agent, ¶690-¶691; see also Fig. 14a showing a portion of the system and modules): 
a data center configured to store a set of images and names N known food dishes and related parameters, where N is a non- zero integer (food or beverage items consumed, Frank ¶118-¶122; preference score for a certain type of food, ¶125; where type of food may be used to describe one or more foods that share a certain characteristic, such as having the same ingredients, belonging to the same food group, being described as the same menu item, and/or being manufactured by the same company.  When it is stated that a user consumed a certain type of food it means that the user consumed a food item of the certain type, ¶128-¶132; databases, ¶473; labels with discrete categorical values, ¶535; images, ¶493-¶494, ¶503, ¶505); 
a web server capable of launching said food socio-touristic media platform used by a plurality of users (one or more servers, Frank ¶124, ¶406 and ¶551); 
a computing engine further configured to receive images of food dishes from said plurality of users and perform lazy predictor algorithms to identify and associate said food images of said food dishes with said images and names of N known food dishes and said related parameters; wherein said related parameters comprise include similar food dishes to said images of input food dishes, a group of users who also like said input food dishes and said similar food dishes, and restaurants that offer said input food dishes and said similar food dishes in said socio-touristic media platform (preference score and threshold, Frank ¶160; recommend restaurant, type of food, personalized ranking of food for certain users, ¶200 and ¶213-¶214; utilize nearest neighbor predictors, ¶270; similarities of user with other user profiles, ¶142; users who consumed similar amounts of food, ¶156; can be used to compute a demographic, ¶157; utilize artificial intelligence, generated by a software agent, ¶726; see also clustering module for putting profiles into similar subsets, ¶179; see also classification and recommendations based upon food type, ¶128-¶132 and ¶176; image analysis of the food, ¶505, However, in some embodiments, feature values may include other types of data, such as text, images, and/or other digitally stored information.  Given an unlabeled sample, the event annotator may assign the unlabeled sample one or more corresponding labels, each label identifying an experience the user had. Optionally, the event annotator may provide values corresponding to the confidence and/or probability that the user had the experiences identified by at least some of the one or more labels, ¶518-¶519 and ¶780) (Examiner interprets the nearest neighbor predictors and the clustering as the lazy predictor .
Both the Frank and the Lee references are analogous in that both are directed towards/concerned with crowd sourcing and social networking.  While the Frank reference discloses crowdsourced scores for food but does not expressly disclose said computing engine is configured to receive said images of said input food dishes from said plurality of users, to determine whether said images of said input food dishes are the same as said images and names of said N known food dishes using said lazy predictor algorithms, if said images from input food dishes are the same as any of the said images and names of said N known food dishes, then display said images and names of said input food dishes and said related parameters; otherwise, store said images of said input food dishes as unknown food dishes and post images of said unknown food dishes on said food socio- touristic media platform to be identified by any of said plurality of users who know.
However, Lee teaches said computing engine is configured to receive said images of said input food dishes from said plurality of users, to determine whether said images of said input food dishes are the same as said images and names of said N known food dishes using said lazy predictor algorithms, if said images from input food dishes are the same as any of the said images and names of said N known food dishes, then display said images and names of said input food dishes and said related parameters; otherwise, store said images of said input food dishes as unknown food dishes and post images of said unknown food dishes on said food socio- touristic media platform to be identified by any of said plurality of users who know (requesting a human intelligence task (HIT) through crowdsourcing when the image knowledge stored and managed in the image crowdsourcing unit is not sufficient, Lee ¶22) (Examiner interprets this section of Lee to be adding the newly added image via human intelligence to be added to the overall knowledge base).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Lee’s method of requesting human intelligence when the knowledge base is not sufficient in Frank’s crowdsourcing system to improve the system and method with reasonable expectation that this would result in a system that is able to generate image knowledge contents.    
The motivation being that a vast amount of image data is explosively increasing due to rapid spread of mobile devices, such as smartphone, tablet, etc., and diversification of image devices, such as 
The combination of Frank and Lee do not expressly disclose a gamification unit configured to give different rewards to said plurality of users; wherein said different rewards depend on loyalties, activities, food expertise, and a number of times a user providing said correct identifications to said unknown food dishes.
However, Anderson teaches a gamification unit configured to give different rewards to said plurality of users; wherein said different rewards depend on loyalties, activities, food expertise, and a number of times a user providing said correct identifications to said unknown food dishes (advertising food, Anderson ¶475; food preferences in profile, ¶562 and ¶605; food aficionados, follow, subscribe, ¶802; answer questions for a small fee, ¶1302; labeled expert for that lifetrack, ¶1362) (Examiner notes answering questions for a small fee as the equivalent to loytalties, activities and correctly providing identification of unknown food inputs and the aficionados as the equivalent to the food expert).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Anderson’s method of social interacting in Frank’s crowdsourcing system to improve the system and method with reasonable expectation that this would result in a system that is able to provide location based information.    
The motivation being that there is a cost savings aspect to reducing the live staff as well as being able to market recipes (Anderson ¶1305-¶1307).
While Frank, Lee, and Anderson are able to identify new types of data and request human intervention when the knowledge base is not sufficient, the combination of Frank, Lee, and Anderson do not expressly disclose that the food input be “unknown.”  
Furthermore, under MPEP 2144.04, any differences related merely to the meaning and information conveyed through labels which does not explicitly alter or impact the functionality of the 
Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to include the “unknown food input” as it is simply a label or title which does not patentably distinguish the claimed invention over the Frank, Lee, and Anderson references.

As per claim 3, Frank, Lee, and Anderson disclose as shown above with respect to claim 1.  Frank further discloses wherein said input food dishes comprise voice descriptions, and text descriptions (speech recognition, Frank ¶546; recognize text, ¶494).

As per claim 10, Frank, Lee, and Anderson disclose as shown above with respect to claim 1.  Frank further discloses wherein said web server further comprises a memory configured to store a food socio-touristic media software program, when executed by said multiple central processing units, operative to perform the following steps: start a forum where said plurality of users are enabled to exchange chat messages regarding said images of said input food dishes and said related parameters; start a social network where said plurality of users are enabled to maintain and update friend lists, to receive display options, and to notify alert options; start a food tourism where said plurality of users are enabled to receive recommendations from said computing engine, and/or receive answers from either said plurality of users regarding said unknown food dishes or said computing engines (activity, social interaction, Frank ¶413-¶418, ¶585-¶587 and ¶635; images, ¶505, ¶518-¶519 and ¶780). 
Anderson further teaches start a gamification where said plurality of users are incentivized to participate and to provide answers to said food inputs and related parameters, wherein said gamification is configured to allow said plurality of users to exchange and/or use said rewards to buy products or obtain discounts in said restaurants (answer questions for a small fee, Anderson ¶1302; wine sommelier guide, ¶1308; for restaurants, ¶1309-¶1310; see also ¶343).

As per claim 11, Frank discloses a method of identifying unknown food dishes, comprising (method, Frank ¶3): 
storing a set of N known food dishes and related parameters in a database (databases, Frank ¶473; labels with discrete categorical values, ¶535); 
wherein said related parameters further comprises similar food dishes to N known food dishes, a group of users who also like said food dishes and said similar food dishes, and restaurants that offer said N known food dishes and said similar food dishes (food or beverage items consumed, Frank ¶118-¶122; preference score for a certain type of food, ¶125; where type of food may be used to describe one or more foods that share a certain characteristic, such as having the same ingredients, belonging to the same food group, being described as the same menu item, and/or being manufactured by the same company.  When it is stated that a user consumed a certain type of food it means that the user consumed a food item of the certain type, ¶128-¶132; databases, ¶473; labels with discrete categorical values, ¶535); 
building a social media platform configured to connect a plurality of users together (activity, social interaction, Frank ¶413-¶418, ¶585-¶587 and ¶635); 
receiving images of input food dishes from said plurality of users (images, Frank ¶493-¶494, ¶503, ¶505);
calculating distances between said images of input food dishes and said N known food dishes and said related parameters in an N coordinate space formed by said N known food dishes (distance for label predicted for a query, Frank ¶541; cluster based upon labels to which they belong, ¶536-¶537; image analysis of the food, ¶505, However, in some embodiments, feature values may include other types of data, such as text, images, and/or other digitally stored information.  Given an unlabeled sample, the event annotator may assign the unlabeled sample one or more corresponding labels, each label identifying an experience the user had. Optionally, the event annotator may provide values corresponding to the confidence and/or probability that the user had the experiences identified by at least some of the one or more labels, ¶518-¶519 and ¶780; see also ¶1220) (Examiner interprets the use of the distance labeling predicted and clustering based upon labels as the ability to calculate distances for new types of data which are similar to those already known); 
selecting only distances of said N known food dishes that are closest to those of said images of input food dishes (threshold and normalized, Frank ¶544). 
Both the Frank and the Lee references are analogous in that both are directed towards/concerned with crowd sourcing and social networking.  While the Frank reference discloses crowdsourced scores for food but does not expressly disclose posting said images of input food dishes which are not identified by said distances in said social media in order to ask said plurality of users to identify said images of input food dishes; and increasing said set of N known food dishes to include said images of input food dishes that are correctly identified by said plurality of users.
However, Lee teaches posting said images of input food dishes which are not identified by said distances in said social media in order to ask said plurality of users to identify said images of input food dishes; and increasing said set of N known food dishes to include said images of input food dishes that are correctly identified by said plurality of users (requesting a human intelligence task (HIT) through crowdsourcing when the image knowledge stored and managed in the image crowdsourcing unit is not sufficient, Lee ¶22) (Examiner interprets this section of Lee to be adding the newly added image via human intelligence to be added to the overall knowledge base).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Lee’s method of requesting human intelligence when the knowledge base is not sufficient in Frank’s crowdsourcing system to improve the system and method with reasonable expectation that this would result in a system that is able to generate image knowledge contents.    
The motivation being that a vast amount of image data is explosively increasing due to rapid spread of mobile devices, such as smartphone, tablet, etc., and diversification of image devices, such as a CCTV, a vehicle black box, etc. Thus, it is essential to provide a meaningful knowledge service in the excess of information and data.  Accordingly, there is a need for a system and method for efficiently collecting, sharing, analyzing, linking, and intellectualizing data, using the crowdsourcing technique, to provide an image knowledge service (Lee ¶5-¶7). 
The combination of Frank and Lee do not expressly disclose giving said plurality of users who correctly identifies said images of input food dishes with different rewards designed to buy products and obtain discounts in restaurants.
However, Anderson teaches giving said plurality of users who correctly identifies said images of input food dishes with different rewards designed to buy products and obtain discounts in restaurants (advertising food, Anderson ¶475; food preferences in profile, ¶562 and ¶605; food aficionados, follow, subscribe, ¶802; answer questions for a small fee, ¶1302).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Anderson’s method of social interacting in Frank’s crowdsourcing system to improve the system and method with reasonable expectation that this would result in a system that is able to provide location based information.    
The motivation being that there is a cost savings aspect to reducing the live staff as well as being able to market recipes (Anderson ¶1305-¶1307).
In addition, the Examiner asserts that claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:  (A) "adapted to" or "adapted for" clauses; (B) "wherein" clauses; and (C) "whereby" clauses (See MPEP 2111.04).  In the instant case, the recited wherein clause "designed to buy products and obtain discounts in restaurants” is/are simply the intended use of the claim and does not positively recite this particular limitation be performed.

As per claim 15, Frank and Lee disclose as shown above with respect to claim 11.  Lee further teaches associating said images of input food dishes and said set of N known food dishes with related parameters which include similar food dishes, a group of users who also like said input food dishes and said similar food dishes, and restaurants that offer said input food dishes and said similar food dishes (requesting a human intelligence task (HIT) through crowdsourcing when the image knowledge stored and managed in the image crowdsourcing unit is not sufficient, Lee ¶22) (Examiner interprets this section of Lee to be adding the newly added image via human intelligence to be added to the overall knowledge base).

Claims 2, 4-6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frank et al. (US PG Pub. 2016/01711514), Lee et al. (US PG Pub. 2014/0211044), and Anderson et al. (US PG Pub. 2012/0190386) further in view of Stoop et al. (US PG Pub. 2018/0089541).

As per claim 2, Frank, Lee, and Anderson disclose as shown above with respect to claim 1. The combination of Frank, Lee, and Anderson do not expressly disclose wherein said lazy predictor algorithm further comprises: calculating first Euclidean distances for said images of said input said food dishes in an N dimensional food space formed by said group of N known food dishes; finding of food dishes among said group of N known food dishes that are closest in said first Euclidean distances to said images of said input food dishes; and finding said similar food dishes to said input  food dishes by calculating second Euclidean distances which are greater than said first Euclidean distances.
However, Stoop teaches wherein said lazy predictor algorithm further comprises: calculating first Euclidean distances for said images of said input said food dishes in an N dimensional food space formed by said group of N known food dishes; finding of food dishes among said group of N known food dishes that are closest in said first Euclidean distances to said images of said input food dishes; and finding said similar food dishes to said input  food dishes by calculating second Euclidean distances which are greater than said first Euclidean distances (Euclidean distance, based upon features, Stoop ¶64 and ¶67).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Stroop’s method of training image recognition in Anderson, Lee, and Frank’s crowdsourcing system to improve the system and method with reasonable expectation that this would result in a system that is able to provide shared visual concepts between users.    
The motivation being that some current methods simply use a limited--and often noisy--pool of text sources (e.g., text from the title, description, comments, reshares, other linked content, etc.) that may be associated with visual-media items but may do a poor job of describing the important visual concepts within visual-media items--i.e., the visual concepts that users may actually search for when attempting to access visual-media items.  Additionally, the text that users associate with the visual concepts they intend to search for, and consequently the text that they use in constructing the corresponding search queries, may be difficult to determine (Stoop ¶5). 

As per claim 4, Frank, Lee, and Anderson disclose as shown above with respect to claim 3.  wherein said computing engine further comprises a speech recognition device, a full-text parser, and a recommendation engine configured to provide said related parameters to said food inputs (speech recognition, Frank ¶546; recognize text, ¶494; recommendations, Frank ¶160 and ¶168; for restaurants, ¶200; for food, ¶201-¶202).
The combination of Frank, Lee, and Anderson do not expressly disclose a natural language processor.
However, Stoop further teaches a natural language processor (natural language syntax, Stoop ¶46).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Stroop’s method of training image recognition in Anderson, Lee, and Frank’s crowdsourcing system to improve the system and method with reasonable expectation that this would result in a system that is able to provide shared visual concepts between users.    
The motivation being that some current methods simply use a limited--and often noisy--pool of text sources (e.g., text from the title, description, comments, reshares, other linked content, etc.) that may be associated with visual-media items but may do a poor job of describing the important visual concepts within visual-media items--i.e., the visual concepts that users may actually search for when attempting to access visual-media items.  Additionally, the text that users associate with the visual concepts they intend to search for, and consequently the text that they use in constructing the corresponding search queries, may be difficult to determine (Stoop ¶5).

As per claim 5, Frank, Lee, and Anderson disclose as shown above with respect to claim 1.  The combination of Frank, Lee, and Anderson do not expressly disclose wherein said computing engine further comprises a deep learning framework, a feature extractor indexer, and a database server.
However, Stoop further teaches wherein said computing engine further comprises a deep learning framework, a feature extractor indexer, and a database server (deep learning model to obtain additional object proposals for the image, Stoop ¶55; indexing visual concepts with n-grams, ¶5).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Stroop’s method of training image recognition in Anderson, Lee, and Frank’s 
The motivation being that some current methods simply use a limited--and often noisy--pool of text sources (e.g., text from the title, description, comments, reshares, other linked content, etc.) that may be associated with visual-media items but may do a poor job of describing the important visual concepts within visual-media items--i.e., the visual concepts that users may actually search for when attempting to access visual-media items.  Additionally, the text that users associate with the visual concepts they intend to search for, and consequently the text that they use in constructing the corresponding search queries, may be difficult to determine (Stoop ¶5).

As per claim 6, Frank, Lee, Anderson, and Stoop disclose as shown above with respect to claim 5.  Stoop further teaches wherein said deep learning framework is configured to increase said set of N known food dishes by adding said unknown food dishes that are correctly identified by said plurality of users into said set of N known food dishes (deep learning, train the data set for proposals, Stoop ¶55).

As per claim 8, Frank, Lee, Anderson, and Stoop disclose as shown above with respect to claim 5.  Frank further discloses wherein said network comprises a cloud based network, a local area network (LAN), and a wide area network (WAN) (cloud-based storage, Frank ¶690; a local area network (LAN), a wide area network (WAN), ¶619).

Claims 7 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frank et al. (US PG Pub. 2016/01711514) , Lee et al. (US PG Pub. 2014/0211044), and Anderson et al. (US PG Pub. 2012/0190386) further in view of Abovitz et al. (US PG Pub. 2015/0241959).

As per claim 7, Frank, Lee, and Anderson disclose as shown above with respect to claim 1.  Frank further discloses a network configured to connect said plurality of users to said computing engine and said web server; a multiple central processing units 
The combination of Frank, Lee, and Anderson do not expressly disclose the graphic processing units (GPU); and a plurality of input/output network interfaces configured to connect said a plurality of central processing units and graphic processing units (GPU) to said network.
However, Abovitz further teaches graphic processing units (GPU); and a plurality of input/output network interfaces configured to connect said a plurality of central processing units and graphic processing units (GPU) to said network (one or more graphics processing units, Abovitz ¶245).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Abovitz’s graphics processing units in Anderson, Lee, and Frank’s crowdsourcing system to improve the system and method with reasonable expectation that this would result in a system that is able to provide shared visual concepts between users.    
The motivation being that there are challenges that need to be addressed in virtual reality and augmented reality, including the speed of the system in delivering virtual content, quality of virtual content, eye relief of the user, size and portability of the system, and other system and optical challenges (Abovitz ¶8).

As per claims 12-14, Frank and Lee disclose as shown above with respect to claim 11.  The combination of Frank, Lee, and Anderson do not expressly disclose incentivizing said plurality of users to provide answers to said images of input food dishes by rewarding said plurality of users with a first type of prize who provide said answers to said images of input food dishes; wherein said step (i) of incentivizing said plurality of users to provide said answers to said images of input food dishes further comprises removing said first type of prize from said plurality of users who provide said answers to said images of input food dishes that are not approved and not correct; wherein said step (i) of  incentivizing said plurality of users to provide said answers to said images of input food dishes comprises allowing said plurality of users to exchange said first type of prize to a higher second type of prize (incentivize, Abovitz ¶329-¶332).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Abovitz’s incentivizing users in Anderson, Lee, and Frank’s crowdsourcing system to improve the system and method with reasonable expectation that this would result in a system 
The motivation being that there are challenges that need to be addressed in virtual reality and augmented reality, including the speed of the system in delivering virtual content, quality of virtual content, eye relief of the user, size and portability of the system, and other system and optical challenges (Abovitz ¶8).
Abovitz does not expressly disclose the ability to have higher second prizes or incentives, the Examiner notes that this concept is obvious, as making something adjustable (such as a scale for prizes)  (MPEP 2144.04.V.D).  Therefore, at the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to make the rewards adjustable.  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frank et al. (US PG Pub. 2016/01711514), Lee et al. (US PG Pub. 2014/0211044), Anderson et al. (US PG Pub. 2012/0190386), and Stoop et al. (US PG Pub. 2018/0089541) further in view of Official Notice.

As per claim 9, Frank, Lee, Anderson, and Stoop disclose as shown above with respect to claim 5.  Frank further discloses further comprising: a plurality of gateway interfaces configured to connect said plurality of users to said network (architecture includes a plurality of sensors and user interfaces, Frank ¶6 and ¶200).  While the combination of Frank (see Frank ¶596), Lee (see ¶8), and Stoop (see ¶30) different types of security protocols for protecting the privacy of users, the combination of Frank, Lee and Stoop do not expressly disclose  a plurality of security firewalls configured to protect said computing engine from malwares and unwanted contents.
However, the Examiner takes Official Notice that it old and well known in the art to include a firewall as a privacy or security protocol.  For example, many public computers may have a firewall to prevent access to social networks in order to protect not only the computer but also from the computer being used in a malicious, anonymous way.  
This known technique is applicable to the system of Frank, Lee and Stoop as they share characteristics and capabilities, namely, they are directed to crowd sourcing, social networking and the privacy of their users.
One of ordinary skill in the art would have recognized that applying the known techniques of the official notice to Frank, Lee, Anderson, and Stoop would have yielded predictable results producing an improved crowd sourcing system.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to include a firewall in the Frank, Lee and Stoop system, and would have yielded predictable results, as demonstrated by examples of the capabilities of one of ordinary skill in the art.   The motivation being that this would result in and improved data security.
Furthermore, the Examiner notes that firewall being “configured to protect said computing engine from malwares and unwanted contents” is simply the intended use of the firewall which does not distinguish over the prior art (apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987)).

Claims 16-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frank et al. (US PG Pub. 2016/01711514) further in view of Anderson et al. (US PG Pub. 2012/0190386) further in view of Lee et al. (US PG Pub. 2014/0211044).

As per claim 16, Frank discloses a socio-touristic media platform, comprising (some of the embodiments may be practiced in the form of a service, such as infrastructure as a service (IaaS), platform as a service (PaaS), software as a service (SaaS), and/or network as a service (NaaS), Frank ¶1726; activity, social interaction, ¶413-¶418, ¶585-¶587 and ¶635; software agent, ¶690-¶691; see also Fig. 14a showing a portion of the system and modules): 
a forum where said plurality of users is enabled to post questions regarding input food dishes and related parameters which include similar food dishes, a group of users who also like said input food dishes and said similar food dishes, and restaurants that offer said input food dishes and said similar food dishes (food or beverage items consumed, Frank ¶118-¶122; preference score for a certain type of food, ¶125; where type of food may be used to describe one or more foods that share a certain characteristic, such as having the same ingredients, belonging to the same food group, being described as the same menu item, and/or being manufactured by the same company.  When it is stated that a user consumed a certain type of food it means that the user ; 
a social network where said plurality of users are enabled to maintain and update friend lists, to receive display options, and to notify alert options (activity, social interaction, Frank ¶413-¶418, ¶585-¶587 and ¶635); 
a food tourism engine where said plurality of users are enabled to receive recommendations and/or answers from either said plurality of users or computing engines (recommendations, Frank ¶160 and ¶168; for restaurants, ¶200; for food, ¶201-¶202); 
Both the Frank and the Anderson references are analogous in that both are directed towards/concerned with crowd sourcing and social networking.  While the Frank reference discloses crowdsourced scores for food but does not expressly disclose a gamification where said plurality of users are incentivized to provide answers to said input food dishes and related parameters; wherein said gamification is configured to give said plurality of users who identifies said input food dishes with different rewards designed to buy products and obtain discounts in restaurants.
However, Anderson teaches a gamification where said plurality of users are incentivized to provide answers to said input food dishes and related parameters; wherein said gamification is configured to give said plurality of users who identifies said input food dishes with different rewards designed to buy products and obtain discounts in restaurants (advertising food, Anderson ¶475; food preferences in profile, ¶562 and ¶605; food aficionados, follow, subscribe, ¶802; answer questions for a small fee, ¶1302; labeled expert for that lifetrack, ¶1362).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Anderson’s method of social interacting in Frank’s crowdsourcing system to improve the system and method with reasonable expectation that this would result in a system that is able to provide location based information.    
The motivation being that there is a cost savings aspect to reducing the live staff as well as being able to market recipes (Anderson ¶1305-¶1307). 
However, the Examiner asserts that the data identifying the input/attribute/characteristic is simply a label for the components and adds little, if anything, to the claimed acts or steps and thus does not 
The combination of Frank and Anderson do not expressly disclose wherein unknown food dishes comprises input food dishes that are not identified by said food tourism engine.
However, Lee teaches wherein unknown food dishes comprises input food dishes that are not identified by said food tourism engine (requesting a human intelligence task (HIT) through crowdsourcing when the image knowledge stored and managed in the image crowdsourcing unit is not sufficient, Lee ¶22) (Examiner interprets this section of Lee to be adding the newly added image via human intelligence to be added to the overall knowledge base).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Lee’s method of requesting human intelligence when the knowledge base is not sufficient in Anderson and Frank’s crowdsourcing system to improve the system and method with reasonable expectation that this would result in a system that is able to generate image knowledge contents.    
The motivation being that a vast amount of image data is explosively increasing due to rapid spread of mobile devices, such as smartphone, tablet, etc., and diversification of image devices, such as a CCTV, a vehicle black box, etc. Thus, it is essential to provide a meaningful knowledge service in the excess of information and data.  Accordingly, there is a need for a system and method for efficiently collecting, sharing, analyzing, linking, and intellectualizing data, using the crowdsourcing technique, to provide an image knowledge service (Lee ¶5-¶7). 
Furthermore, under MPEP 2144.04, any differences related merely to the meaning and information conveyed through labels which does not explicitly alter or impact the functionality of the claimed invention, does not patentably distinguish the claimed invention from the prior art in terms of patentability.  Also under MPEP 2144.04, it is obvious to merge/duplicate/replicate/rearrange components or parts as long as the components combined or isolated still perform the same functionality individually 
In addition, the Examiner asserts that claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:  (A) "adapted to" or "adapted for" clauses; (B) "wherein" clauses; and (C) "whereby" clauses (See MPEP 2111.04).  In the instant case, the recited wherein clause "designed to buy products and obtain discounts in restaurants” is/are simply the intended use of the claim and does not positively recite this particular limitation be performed.

As per claim 17, Frank, Anderson, and Lee disclose as shown above with respect to claim 16.  Frank further discloses an interface application configured to connect to a computing engine operative to receive said input food dishes from said plurality of users and perform a lazy predictor algorithm to identify said input food dishes and said related parameters; and wherein when said computing engine fails to identify said food inputs and related parameters, (preference score and threshold, Frank ¶160; recommend type of food, personalized ranking of food for certain users, ¶213-¶214; utilize nearest neighbor predictors, ¶270; similarities of user with other user profiles, ¶142; users who consumed similar amounts of food, ¶156; can be used to compute a demographic, ¶157; utilize artificial intelligence, generated by a software agent, ¶726; see also clustering module for putting profiles into similar subsets, ¶179) (Examiner interprets the nearest neighbor predictors and the clustering as the lazy predictor algorithms)
Lee teaches wherein said computing engine receives said answers from said plurality of users in said forum and said social media and update said group of N known food dishes so that said input food dishes and related items are identified next time another input food dishes are received (requesting a human intelligence task (HIT) through crowdsourcing when the image knowledge stored and managed in the image crowdsourcing unit is not sufficient, Lee ¶22) (Examiner interprets this section of Lee to be adding the newly added image via human intelligence to be added to the overall knowledge base).

As per claim 19, Frank and Anderson disclose as shown above with respect to claim 16.  Anderson further teaches incentivizing said plurality of users to provide said answers to said input food dishes by rewarding said plurality of users with a first type of prize who provide said answers to said food inputs that are corrected and approved (advertising food, Anderson ¶475; food preferences in profile, ¶562 and ¶605; food aficionados, follow, subscribe, ¶802; answer questions for a small fee, ¶1302).
The combination of Frank and Anderson does disclose the ability to provide a fee (as a prize) to the users for answer questions but does not expressly disclose incentivizing said plurality of users to provide said answers to said food inputs further comprises removing said first type of prize from said plurality of users who provide said answers to said input food dishes that are not corrected and approved.
However, the Examiner notes that this concept is obvious, as the omission of a step or element, if the function of the element is not desired (such as not rewarding an answer that was not approved or accepted i.e. wrong) (MPEP 2144.04.II.B).  Therefore, at the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to remove the reward or omit a reward as an incentive to provide approved or correct answers.

As per claim 20, Frank and Anderson disclose as shown above with respect to claim 19.  The combination of Frank and Anderson does disclose the ability to provide a fee (as a prize) to the users for answer questions but does not expressly disclose wherein said gamification engine is further configured to: allow said plurality of users to exchange said first type of prize to a higher second type of prize; and allow said plurality of users to purchase discounted products and to use as discounts in restaurants using said first type of prize and said second type of prize.
However, the Examiner notes that this concept is obvious, as making something adjustable (such as a scale for prizes or discounts) (MPEP 2144.04.V.D).  Therefore, at the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to make the rewards adjustable.  

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frank et al. (US PG Pub. 2016/01711514), Anderson et al. (US PG Pub. 2012/0190386), and Lee et al. (US PG Pub. 2014/0211044) and further in view of Stoop et al. (US PG Pub. 2018/0089541).

As per claim 18, Frank, Anderson and Lee disclose as shown above with respect to claim 17.  Frank further discloses finding K nearest-neighbor (K-NN) of food dishes among said group of known food dishes that are closest in said Euclidean distances to said input food dishes (utilize nearest neighbor predictors, Frank ¶270).
The combination of Frank, Anderson, and Lee do not expressly disclose calculating Euclidean distances for said input food dishes and related parameters in an Nth dimensional space formed by said group of N known food dishes; and finding K nearest-neighbor (K-NN) of food dishes among a group of known food dishes that are closest in said Euclidean distances to said input food dishes.
However, Stoop teaches calculating Euclidean distances for said input food dishes and related parameters in an Nth dimensional space formed by said group of N known food dishes; and finding K nearest-neighbor (K-NN) of food dishes among a group of known food dishes that are closest in said Euclidean distances to said input food dishes (Euclidean distance, based upon features, Stoop ¶64 and ¶67).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Stroop’s method of training image recognition in Lee, Anderson, and Frank’s crowdsourcing system to improve the system and method with reasonable expectation that this would result in a system that is able to provide shared visual concepts between users.    
The motivation being that some current methods simply use a limited--and often noisy--pool of text sources (e.g., text from the title, description, comments, reshares, other linked content, etc.) that may be associated with visual-media items but may do a poor job of describing the important visual concepts within visual-media items--i.e., the visual concepts that users may actually search for when attempting to access visual-media items.  Additionally, the text that users associate with the visual concepts they intend to search for, and consequently the text that they use in constructing the corresponding search queries, may be difficult to determine (Stoop ¶5). 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Definition of Traverse, Black’s Law Dictionary, “In common law pleading, a traverse signifies a denial.”